Citation Nr: 1040950	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-26 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia (CML), claimed as due to exposure to herbicides, 
asbestos, and other chemicals.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

A hearing was held on December 12, 2007, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.

In a May 2008 decision, the Board denied service connection for 
CML.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While the 
matter was pending before the Court, in July 2009, the Veteran's 
attorney and a representative of VA's General Counsel, on behalf 
of the Secretary, filed a joint motion for remand.  In a July 
2009 order, the Court granted the motion, vacated the Board's May 
2008 decision, and has remanded the matter to the Board for 
further development and readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for CML due to his exposure to ionizing radiation, asbestos, and 
herbicides.  However, further development is necessary before 
appellate review may proceed on this issue.

Initially, the Board will address the Veteran's claim for service 
connection for CML with respect to his contentions of being 
exposed to radiation.  The Veteran's representative has stated 
that the Veteran was exposed to radiation during his military 
service which caused his current CML.  The Veteran's personnel 
records show that the Veteran was stationed at the U.S. Naval 
Nuclear Power Training Unit in Windsor, Connecticut from February 
1965 to August 1965.  In addition, the April 1965 examination 
report shows that the Veteran was evaluated for an annual and 
radiation examination and a blood base line study was conducted.  

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  See Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed Veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the assistance 
of the procedural advantages prescribed in 38 C.F.R. § 3.311, if 
the condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. § 3.303(d) 
by showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, 
VA must not only determine whether a Veteran had a disability 
recognized by VA as being etiologically related to exposure to 
ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In other 
words, the fact that the requirements of a presumptive regulation 
are not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual direct 
causation.

A 'radiation-exposed Veteran' is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  'Radiation-risk activity' is 
defined to mean on site participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States Forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; or internment as a prisoner of war (or service on active 
duty in Japan immediately following such interment) during World 
War II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945, through July 1, 1946.  See 38 C.F.R. § 3.309(d)(3) (2009).

Diseases presumptively service connected for radiation-exposed 
Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are: Leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gallbladder, primary 
liver cancer (except cirrhosis or hepatitis B as indicated), 
cancer of the salivary glands, cancer of the urinary tract; 
bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the 
brain; cancer of the colon; cancer of the lung; and cancer of the 
ovary.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 
3.309(d) (2009).

The record demonstrates that the Veteran was diagnosed with CML 
in 2003. Therefore, the Veteran has one of the diseases that have 
been found to be associated with radiation-exposed Veterans.  See 
id.  However, the current evidence of record does not demonstrate 
that the Veteran was a 'radiation-exposed Veteran.'  The Veteran 
was not enlisted in the military between August 6, 1945, and July 
1, 1946 and there is no evidence suggesting that the Veteran was 
ever a prisoner of war. Also, personnel records do not show that 
the Veteran had on site participation in a test involving the 
atmospheric detonation of a nuclear device.  Without such 
evidence, presumptive service connection under 38 C.F.R. § 
3.309(d) would not apply. 

Nonetheless, if a claimant does not qualify as a 'radiation-
exposed Veteran' under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one of the presumptive conditions listed in 38 C.F.R. 
§ 3.309(d)(2), the Veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if he 
suffers from a radiogenic disease and claims exposure to ionizing 
radiation in service.  Under         38 C.F.R. § 3.311, 
'radiogenic disease' means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All forms 
of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) 
thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone 
cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal 
cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic 
cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) 
salivary gland cancer; (xv) multiple myeloma; (xvi) posterior 
subcapsular cataracts; (xvii) nonmalignant thyroid nodular 
disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) 
tumors of the brain and central nervous system; (xxi) cancer of 
the rectum; (xxii) lymphomas other than Hodgkin's disease; 
(xxiii) prostate cancer; and (xxiv) any other cancer.  See 38 
C.F.R. § 3.311(b)(2) (2009).  The record confirms that the 
Veteran was diagnosed with leukemia (other than chronic lymphatic 
leukemia), which is listed as a radiogenic disease under 38 
C.F.R. § 3.311.  That regulation provides that in all cases in 
which it is established that a radiogenic disease first became 
manifest after service, and the disease is not subject to the 
presumptive periods provided in 38 C.F.R. §§ 3.307, 3.309, an 
assessment will be made as to the radiation dose or doses.  38 
C.F.R. § 3.311(a). 

In this case, the RO requested records related to radiation 
exposure, to include the DD 1141, from the National Personnel 
Records Center (NPRC).  In a September 2004 response, the NPRC 
stated that the document of information requested was not a 
matter of record.  However, the Veteran was not notified of the 
inability to obtain records from the NPRC.  See 38 C.F.R. 
§ 3.159(e).  In the July 2009 Joint Motion for Remand, the 
parties determined that VA failed in its duty to assist by not 
informing the Veteran of the inability to obtain these records.  
Thus, the Board finds that the case must be remanded to notify 
the Veteran of the inability to obtain records related to 
radiation exposure from the NPRC.  

The Board also notes that further development is required due to 
the inability to obtain records from the NPRC.  The VA 
adjudication manual directs that if the DD Form 1141 cannot be 
found or obtained through the Personnel Information Exchange 
System (PIES), a written request should be forwarded to the Navy 
Environmental Health Center Detachment, Naval Dosimetry Center.  
See VA Adjudication Procedure Manual, M21-1MR, part IV, subpart 
ii, ch. 2, section C, 9(e).  The Veteran's representative has 
indicated that the Veteran may have been exposed to radiation 
when stationed at the U.S. Naval Nuclear Power Training Unit in 
Windsor, Connecticut and noted that the RO did not contact the 
Naval Dosimetry Center.  Therefore, the Veteran should be 
requested to provide additional information regarding his 
occupational duties so as to forward a request to the Naval 
Environmental Health Center Detachment, Naval Dosimetry Center.  
If exposure is confirmed, the claim should be referred to the 
Under Secretary for Health as directed in 38 C.F.R. § 
3.111(b)(1)(iii) for further disposition.

Finally, following the Court's order in July 2009, the Veteran's 
representative submitted a statement explaining that the 
Veteran's claim for service connection for CML should be granted 
on the basis of the revision to 38 C.F.R. § 3.309(e).  On August 
31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) 
to add hairy cell leukemia and other chronic B-cell leukemias to 
the list of diseases associated with exposure to certain 
herbicide agents.  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 
53202 (Aug. 31, 2010).  The Veteran's representative stated that 
the Veteran's CML is considered to be B-cell leukemia and, 
therefore, presumptive service connection should be granted.  In 
addition to the statement, the Veteran's representative submitted 
medical treatise evidence.  The study, entitled "Philadelphia-
Chromosome-Positive Pre-B-Cell Leukemia Presenting as Blast 
Crisis of Chronic Myelogenous Leukemia,"  indicated that certain 
studies with patients with CML had features characteristic of 
pre-B leukemic cells and that there was evidence for CML stem 
cell ancestry to lymphoctyes of the B-cell lineage.  Although the 
article indicates that there may be some link between CML and B-
cell leukemia, it is not sufficient, by itself, to grant 
presumptive service connection.  In this respect, there is no 
accompanying medical evidence of record stating that the Veteran 
has B-cell leukemia.  See generally Mattern v. West, 12 Vet. App. 
222, 228 (1999), see also Rucker v. Brown, 10 Vet. App. 67, 73-74 
(1997) (holding that evidence from scientific journal combined 
with doctor's statements was 'adequate to meet the threshold test 
of plausibility').  However, based on the submitted evidence, the 
Board finds that a VA medical examination is necessary to clarify 
the nature and etiology of the Veteran's leukemia.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) (stating that VA has discretion to schedule a 
Veteran for a medical examination where it deems an examination 
necessary to make a determination on the Veteran's claim); 
Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that 
VA has discretion to decide when additional development is 
necessary); Colvin v. Derwinski, 1 Vet. App. at 175.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified that the 
National Personnel Records Center was not 
able to find any records of exposure to 
radiation.

2.  The AMC/RO should conduct development as 
outlined by VA's Adjudication Procedure 
Manual, M21-1, Part IV, Subpart ii, Section 
C, para. 9, to include requesting any 
additional information from the Veteran 
regarding his alleged exposure to radiation, 
specifically when serving at the U.S. Naval 
Nuclear Power Training Unit in Windsor, 
Connecticut.  

3.  Upon receiving a response from the 
Veteran, the AMC/RO should request a record 
of the Veteran's occupational radiation 
exposure from the Officer in Charge, Navy 
Environmental Health Center Detachment, Naval 
Dosimetry Center, Bethesda, MD 20889-5614.  

4.  If there is evidence of radiation 
exposure, the RO should complete appropriate 
development of the claim under the provisions 
of 38 C.F.R. § 3.311(a)(2)(iii), including 
referral for a radiation dose estimate by the 
Under Secretary for Health.

5.  The Veteran should be afforded a VA 
medical examination by a physician with 
appropriate expertise for the purposes of 
determining the nature and etiology of his 
current leukemia.  The claims file must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should indicate 
the type of leukemia found.  Specifically, 
the examiner should explain whether the type 
of leukemia found is considered to be B-cell 
leukemia.  In providing the diagnosis, the 
examiner should refer to the medical studies 
included in the claims file.  The examiner 
should then comment as to whether it is at 
least as likely as not (50 percent likelihood 
or higher) that any currently existing 
leukemia is related to active service to 
include exposure to Agent Orange.   

The examiner is advised that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

6.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


